 WONDERKNIT CORPORATION53ber 19, 1957, as the representative of the Employer's production andmaintenance employees.On December 12, 1958, the instant petitionfor decertification was filed with the Board. JAM did not appear atthe hearing on the petition, but 2 days after the hearing it filed awritten statement with the hearing officer, disclaiming any interest inrepresenting the employees.However, the Grain Millers stated atthe hearing that it desires to represent all the employees in thestipulated unit, whether or not IAM participates in the election.Under these circumstances, we will not place IAM on the ballot asit has effectively disclaimed.However, we will place Grain Millersand District 50 on the ballot 24.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production, maintenance, and warehouse employees at the Em-ployer's Springfield, Illinois, feed plant, but excluding office clericalemployees, professional employees, truckdrivers, laboratory tech-nicians, watchmen, guards, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]'As District 50 is not in compliance with Section 9(f), (g), and (h) of the Act, weshallmerely certify the arithemetical results should it win the election unless prior tothe date when certification would issue it has achieved compliance,inwhich case theRegional Director is instructed to issue a certification of representative to District 50.8The unit is the same as that previously certified by the Board.Wonderknit CorporationandVirginia TextileWorkers Union,Independent,Petitioner.Case No. 5-RC-P2593.March 5, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis B. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].lAt the hearing, the Employer requested the Board and the Petitioner to produce evi-dence of the Petitioner's compliance with Section 9(f), (g), and(h) of the Act. Thehearing officer and the Petitioner refused to comply with the request to dismiss the peti-tion because of the absence of any evidence at the hearing that the Petitioner had com-plied.However, any matters relating to the determination of the adequacy of compliancewith Section 9(f), (g), and(h) are questions for administrative determination and arenot cognizable in this proceeding.We are presently administratively satisfied that thePetitioner is in compliance.The Employer'smotion to dismiss the petition is, therefore,denied.SeeDesaulni ers and Company,115 NLRB 1025, andStandard Cigar Company,117 NLRB 852123 NLRB No. 14. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.'3.A question affecting comilierce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.The Petitioner and the Intervenor each seeks to represent about400 production and maintenance employees at the Employer's Galax,Virginia, plant.The parties agree to the exclusion of office clericalemployees and of supervisors classified as floorladies, foremen, super-visors, superintendents, department managers, and managers.How-ever, they do not agree to the unit placement of the followingclassifications of employees.Knitting coordinator:This individual is considered by the Em-ployer to be a technically trained individual with 25 years' experiencein solving problems pertaining to knitting fabrics.He has an officeadjacent to the knitting room.He possesses no supervisory authoritybut attends the managerial meetings pertaining to knitting problemsand receives a salary comparable to that of a supervisor.The designer:This individual, whom the Petitioner would exclude,spends about one-third of his time in the Employer's New York officewhere he selects colors and yarns, and designs products.He receivesa higher salary than managers, and, when at the plant, has little con-tact with production or maintenance employees.We find that theknitting coordinator and the designer 4 have insufficient community`of interest with the other employees sought to warrant their inclusionin the unit.Roving inspectors :The Petitioner would exclude these individualsas supervisors.The record shows that they inspect the Employer's2 International Ladies Garment Workers Union,Upper South Department,AFL-CIO,herein called the Intervenor, was allowed to intervene in the proceeding on the basisof a showing of representative interest in the employees involved herein.At the hearing,it declined to admit that the Petitioner is a labor organization.However, as the recordshows that the Petitioner exists for the purpose of negotiating with employers concern-ing the wages, hours, and other working conditions of employees,we find that it is alabor organization underthe Act.TheEmployer and the Intervenor also contend thatthe Petitioner is "fronting"for a noncomplying union,District 50, United Aline Work-ers of America,herein called District 50.Ave find no merit in this contention. InIndustrial Rayon Corporation,Case No. 5-RC-2401 (unpublished), dated May 15, 1958,involving a different employer, the Board found that the instant Petitioner was not actingon behalf of District 50, although there, as here,there was evidence that District 50had given limited assistance to the Petitioner in its organizational efforts.We findhere, also,contrary to the Employer and the Intervenor,that the assistance renderedby District 50 to the Petitioner does not warrant a finding that the Petitioner was actingfor District 50.2The Employer moved to dismiss the petition on the ground that the Petitioner hadnot demanded recognition by the Employer before filing its petition.We find no merit inthis contention,as the Board has frequently held that the filing of a petition constitutes ademand for recognition.Goldblatt Bros.,Inc.,119 NLRB 1340.4 J. P. Stevens&Co., Inc., etc.,93 NLRB 1513, 1515. WONDERKNIT CORPORATION55products while production machines are in operation.They reportfaulty work to supervisors.The record does not show, and the Peti-tioner does not contend, that roving inspectors have authority to hire,discharge, or otherwise exercise the functions of a supervisor.ThePetitioner contends only that they are in the "supervisory category."However, the Petitioner would include the "regular" inspectors whoseduties are essentially the same as those of the roving inspectors. Inthese circumstances, we find, contrary to the Petitioner, that the rov-ing inspectors are not supervisors, and we shall include them.Instructors :The instructors are experienced machine operatorswho instruct and train new employees.When not instructing, theseemployees perform production work.As part of the duties of in-structors, they report the progress of employees to the supervisors.They have no authority to hire, discharge, or otherwise affect thestatus of employees.We find, on the basis of the foregoing, that theyare not supervisors, and we shall include them.Production coordinators:These two employees have an office adja-cent to the production department where they "control the yarn" and"issue knitting and cutting orders," which are transmitted to the pro-duction departments by the production control clerk.They direct thework of this clerk, and are salaried.They may not hire or discharge;and while there was testimony that they may recommend such action,there was no evidence as to the effectiveness of such recommendations.In these circumstances, we find that the record does not afford an ade-quate basis for determining their unit placement.Accordingly, weshall permit them to vote wider challenge..Sewing, laundry, cutting, and knitting supervisors :These indi-viduals, who are salaried, assist 2 managers in directing the work ofapproximately 270 employees.Each supervisor directs a group of25-30 employees, whose job assignments he may change within thegroup.Each receives a substantially higher salary than productionworkers in his group.The Employer asserts that they may not hireor discharge subordinates or make effective recommendations affect-ing their status.However, in view of the extent of their authority todirect other employees, and the fact that, apart from these individuals,there are only 2 supervisors for 270 employees-a disproportionatenumber of supervisors to rank-and-file employees-we find that theyare supervisors and shall exclude them.Sewing machine mechanics :These employees repair sewing ma-chines either in the sewing machine shop or in the production depart-ments.They spend all of their time at sewing machine maintenanceunder the supervision of the sewing machine manager. The Petitionerand the Intervenor object to the inclusion of these employees on theground that they are not included in the usual garment industry unit.We find no merit on this contention as it is clear that sewing machine 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanics are maintenance employees.We shall, therefore, includethem.Clerical employees:The Petitioner objects to the inclusion of anyclerical employees.The billing clerk in the shipping departmentand the receiving clerk in the receiving department are hourly paid,and work in the plant, where they perform the clerical work incidentto receiving and shipping merchandise.As they work in the plantexclusively, we shall include them as plant clerical employees.Theproduction control clerk works in an office adjacent to the knittingfloor.He prepares knitting or cutting orders under the directionof the production coordinators, discussed above, which he deliversto the production departments, where he spends about one-third ofhis time.We find that he is a plant clerical employee and shallinclude him.The billing clerk (office) works in the general adminis-trative offices where she prepares invoices under the supervision ofthe office manager.She spends no time in the plant.We find thatshe is an office clerk and shall exclude her.The payroll clerk alsoworks in the general administrative offices under the supervision ofthe office manager. She computes piecework earnings from employees'work tickets delivered to her by supervisors.Although she spendsup to 1 hour a day in the plant obtaining employees' timecards,we find that, as her duties are primarily office clerical, and sheis supervised by the office manager, she is an office clerk and weshall exclude her.Watchmen-/firemen,:These employees primarily perform janitorialtasks and fire boilers.However, they also punch watchmen's clocks,lock doors, and report the presence of intruders or unauthorizedmovements of employees. There are no others in the plant performingguard duties.We find that these employees perform guard dutiesand we shall exclude them.5We find accordingly that the following employees constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sGalax, Virginia, plant, including roving inspectors, regular piece-work inspectors, instructors, sewing machine mechanics, the billingclerk in the shipping department, the receiving clerk in the receivingdepartment, and the production control clerk, but excluding theknitting coordinator, the designer, the sewing, laundry, cutting, andknitting supervisors, the billing clerk (office), the payroll clerk, officeclerical employees, the watchmen-firemen, floorladies, foremen, super-visors, superintendents,managers, department managers, and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6Walterboro Manufacturing Corporation,106 NLRB 1383.